Citation Nr: 0312224	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-13 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1951 until March 
1955 and from May 1955 until June 1971.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
March 1999 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Oakland, California, 
which denied the benefit sought on appeal.

This case was previously before the Board in October 2000.  
At that time a remand was issued to accomplish further 
development.  

The Board further observes that the veteran had perfected an 
appeal in October 1995 on the issue of service connection for 
a heart condition.  As a subsequent rating action in March 
1999 granted service connection for coronary artery disease, 
that issue is no longer on appeal.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met. 38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Moreover, a supplemental statement of the case dated April 
2002 discussed the division of responsibilities between VA 
and a claimant in obtaining evidence and developing a claim.  
Additionally, a June 1999 letter apprised the veteran of the 
information and evidence he needed to submit to substantiate 
his claim.  Based on the above, the Board finds that the 
requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are VA 
examination reports.  It is observed that, in October 2000, 
the Board remanded this matter, instructing the RO to make 
efforts to obtain treatment reports from the VA Medical 
Center in Fresno, California.  Such records are now 
associated with the claims file.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.


Relevant law and regulations

According to the law, entitlement to a TDIU requires evidence 
of an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

Factual background

In a report of VA cardiovascular examination performed in 
December 1998, the examiner stated that the veteran did not 
appear to be significantly impaired due to any cardiovascular 
disease.  

The veteran underwent an exercise stress test in April 1999.  
He exercised for 9 minutes, achieving 10 METS and peak double 
product of 14,000.  Exercise was then stopped due to fatigue.  
There was no chest pain during the test.  Other findings were 
suggestive but not diagnostic of ischemic heart disease.  The 
veteran's exercise performance was noted to be excellent.  

The veteran received a VA audiological examination in April 
2001.  He was found to have mild sensorineural hearing loss 
on the right and moderate sensorineural hearing loss on the 
left.  There was no finding that the veteran's hearing 
interfered with his ability to work.  

In May 2001, the veteran received a VA orthopedic 
examination.  While the examination contained findings of the 
back, hips and knees, the sole concern was the veteran's 
service-connected right knee.  The examination report noted 
that the veteran could walk without limping and could stand 
on his heels and toes without discomfort.  He had full range 
of motion of the knees and there was no swelling.  Very mild 
tenderness was noted.  The ligaments were within normal 
limits.  Lachman's sign was negative and the collateral 
ligaments were intact and the patella, with slight grinding, 
was not tender and was in good alignment.  McMurray's sign 
was negative.  Following the physical evaluation, the 
examiner stated that he was unable to detect much orthopedic 
abnormality with the veteran and noted that most complaints 
of his complaints were subjective in nature.  There was no 
finding that the veteran's service-connected right knee would 
interfere with his ability to work.  

Also in May 2001, the veteran received a VA cardiac 
examination.  The examiner noted that the veteran's 
symptomatology of chest pain at rest was suggestive of 
unstable angina.  The veteran had 15 to 20 episodes of angina 
per month.  The examiner strongly suspect that the veteran 
had significant coronary artery disease that would probably 
require a revascularization procedure, either an angioplasty 
or a bypass.  The examiner believed the veteran to be at high 
risk for a coronary event if no interventive measures were 
taken.  He found the veteran to be permanently and totally 
disabled due to his coronary artery disease. 

In March 2002, the veteran was again examined regarding his 
coronary artery disease.  The examiner at that time stated 
his disagreement with the assessment, rendered in May 2001 by 
another VA examiner, that the veteran's heart disability 
rendered him permanently and totally disabled.  In so 
disagreeing, the VA examiner in March 2002 noted that the 
veteran's last treadmill performance test, conducted in April 
1999, indicated his ability to exercise for 9 minutes 
producing a 10 METS workload.  The treadmill test was stopped 
due to fatigue, and there was less than 1 MM of ST depression 
in the lateral lead, suggestive of, but not diagnostic for, 
ischemia.  The examiner stated that many patients with 
coronary disease would not be capable of producing a workload 
a fraction of what the veteran was able to perform.  While 
acknowledging that the veteran had coronary artery disease, 
the VA examiner denied that the veteran suffered from low or 
reduced cardiac performance.  To the contrary, he found, 
based on the April 1999 treadmill test, that the veteran had 
outstanding cardiac performance.  Additionally, the VA 
examiner observed that the veteran's left ventricular 
function was found to be normal based on an echocardiography 
performed in November 1995.  

Finally, the veteran was again examined by VA in June 2002.  
Regarding his service-connected skin condition, the diagnosis 
was tinea pedis, mild.  It was found not to impact the 
veteran's current activities of daily living.  His 
sensorineural hearing loss was also found to be mild.  
Orthopedically, the veteran's range of motion of the knees 
was within normal limits, and there was no crepitus or 
patellar instability.  His gait was normal.  Finally, with 
respect to cardiovascular findings, the veteran had a 2/6 
mid-systolic murmur at the right parasternal border.  There 
was no finding that the veteran's coronary artery disease 
interfered with or precluded the veteran's ability to obtain 
and retain substantially gainful employment.  

Analysis

Service connection is currently established for coronary 
artery disease, rated 30 percent, along with chondromalacia, 
right knee, tinnitus and tinea pedis, each rated 10 percent.  
Noncompensable evaluations are in effect for bilateral high 
frequency hearing loss and nicotine dependence.  The assigned 
schedular ratings are consistent with the clinical evidence 
as discussed below.  His combined disability rating is 40 
percent from September 1993 and 50 percent from June 2002.  
As the veteran's combined rating for service-connected 
disabilities does not meet the thresholds set forth under 
38 C.F.R. § 4.16(a), he can not achieve a total rating in 
that manner.  

Having determined that the veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a), the Board 
must next consider whether the veteran is entitled to a total 
disability rating on the basis of unemployability.  
Specifically, the evidence of record must demonstrate that 
the veteran is unable to engage in substantially gainful 
employment due to his service-connected disabilities.  
Following a thorough review of the claims file, the Board 
finds that the evidence does not establish that the veteran's 
service-connected disabilities preclude substantially gainful 
employment.  The reasons and bases for this determination 
will be discussed below.

The veteran was examined by VA on multiple occasions and such 
objective findings do not reveal the veteran's service-
connected disabilities to preclude substantially gainful 
employment.  In so determining, the Board acknowledges the 
conclusion of the VA examiner in May 2001, finding that the 
veteran was permanently and totally disabled due to his 
coronary artery disease.  However, the file contains a 
subsequent opinion rendered in March 2002 by another VA 
examiner reaching the opposite conclusion.  The Board finds 
the second of these conclusions to be more persuasive, 
because such opinion is supported by specific objective 
evidence of record, including an April 1999 treadmill test 
performed by the veteran.  By contrast, the May 2001 opinion 
is not accompanied by any supporting rationale.  Finally, the 
March 2002 opinion is consistent with findings of previous VA 
examinations, including a December 1998 examination in which 
the veteran was found to have no significant impairment from 
cardiovascular disease.

The Board also acknowledges a September 1986 record from the 
United States Postal Service explaining to the veteran that 
he was medically unsuitable for the position of city carrier 
due to ongoing ischemic heart disease.  However, the medical 
evidence does not establish ischemic heart disease.  In fact, 
treadmill tests conducted in September 1985 and June 1986 
clearly stated that the veteran's EKG results were not 
diagnostic for ischemia.  More recently, a December 1995 
treadmill test, as well as the April 1999 treadmill test 
described above, were both suggestive of ischemia, but 
neither contained a definitive diagnosis.  More importantly, 
even if the evidence were found to contain a diagnosis of 
ischemic heart disease, that finding alone would not be 
dispositive of the claim.  In order to prevail, the evidence 
must contain a competent finding that the veteran is unable 
to pursue substantially gainful employment due to service-
connected disability.  While the file does, in essence, 
contain such an opinion, rendered in May 2001, the file also 
contains a more persuasive opinion reaching the opposite 
conclusion.  

The Board is also cognizant of a December 1986 letter, 
written by a rehabilitation counselor, which stated that the 
veteran was not able to consider employment because the 
stress would be detrimental to his health.  The counselor 
noted that the stress of the interview itself required the 
veteran to go home, take medication and lie down.  However, 
despite those findings, the medical evidence of record fails 
to reveal objective evidence of symptomatology consistent 
with that counselor's findings.  Moreover, that 
rehabilitation did not cite specific medical evidence in 
support of his conclusion, limiting its probative value.  

The Board further recognizes the veteran's September 1989 
award of disability benefits from the Social Security 
Administration.  However, it is noted that such award was 
based in part upon the veteran's arthritis complaints, a 
condition for which service-connection has not been granted.  
Moreover, due to differences in statutory standards, an SSA 
finding of disability does not necessitate a parallel finding 
for VA purposes, and such administrative decision, while 
constituting probative evidence in support of the veteran's 
claim, is not necessarily binding on VA or the Board.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

In conclusion, the medical evidence of record does not reveal 
that the veteran's service-connected chondromalacia of the 
right knee, tinnitus, tinea pedis, bilateral hearing loss or 
coronary artery disease have precluded substantially gainful 
employment.  Instead, the right knee findings are essentially 
normal, and the tinea pedis has been described as "mild" 
and nondisruptive of daily activities.  The hearing loss has 
also been described mild to moderate, with no findings that 
such condition, including tinnitus, prevented the veteran 
from obtaining substantially gainful employment.  Finally, 
the greater weight of the evidence demonstrates that despite 
the veteran's coronary artery disease, he retains outstanding 
cardiac performance.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to TDIU is denied.


	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

